DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12, 14, 16, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 13 and 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (PGPUB 20200409092).

Regarding claim 1, Sun discloses a six-piece optical lens system comprising a stop and a lens group having six lens elements, in order from an object side to an image side, comprising: 
the stop (S1);  
5a first lens element (L1) with a positive refractive power (Table 1 and [0023]), having an object-side surface being convex near an optical axis and an image-side surface being concave near the optical axis, at least one of the object-side surface and the image-side surface of the first lens element being aspheric (Tables 1 and 2); 
a second lens element (L2) with a negative refractive power (Table 1 and [0018]), having an 10object-side surface being convex near the optical axis and an image-side surface being concave near the optical axis, at least one of the object-side surface and the image-side surface of the second lens element being aspheric (Tables 1 and 2); 
a third lens element (L3) with a refractive power (Table 1 and [0018]), at least one of an object-side surface and an image-side surface of the third lens element being aspheric (Tables 1 and 2);  
15a fourth lens element (L4) with a negative refractive power (Table 1 and [0034]), having an object-side surface being convex near the optical axis and an image-side surface being concave near the optical axis, at least one of the object-side surface and the image-side surface of the fourth lens element being aspheric and provided with at least one inflection point (Tables 1-3);  
20a fifth lens element (L5) with a positive refractive power ([0038]), having an object-side surface being convex near the optical axis and an image-side surface being convex near the optical axis, at least one of the object-side surface and the image-side surface of the fifth lens element being aspheric and provided with at least one 39inflection point (Tables 1-3); and 
A sixth lens element (L6) with a negative refractive power (Table 1 and [0042]), having an object-side surface being concave near the optical axis and an image-side surface being concave near the optical axis, at least one of the object-side surface and the image-side 5surface of the sixth lens element being aspheric and provided with at least one inflection point (Fig. 1 and Tables 1-3).

Regarding claim 4, Sun discloses wherein a focal length of the third lens element is f3, a focal length of the fourth lens element is f4, 15and they satisfy the relation: 
-81 < f3/f4 < 3.1 (Tabl1 where f3 = 6.64, f4 = -9.50 giving -0.70).

Regarding claim 13, Sun discloses wherein a focal length of the first lens element, the second lens element and the third lens element combined is f123, a focal length of the fourth lens element and the fifth lens element combined is f45, and they satisfy the relation: 
1.0< f123/f45 < 2.5 (Table 1 where f123 = 7.416, f45 = 5.58 giving 1.32).

Regarding claim 22, Sun discloses wherein a focal length of the six-piece optical lens system is f, a distance from the object-side surface of the first lens element to an image plane along the optical axis is TL, and they satisfy the relation: 
0.6 < f/TL < 1.2 (Tables 1 and 13 where f = 3.5, TL = 5.0 giving 0.7).

Regarding claim 23, Sun discloses wherein an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, and they satisfy the relation: 
30 < V1-V2< 42 (Table 1 where v1 = 55.99, v3 = 20.41 giving 35.58).

Claim(s) 1-2, 4, 7, 9, 13, 15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu (WO2021031240).

Regarding claim 1, Zhu discloses a six-piece optical lens system comprising a stop and a lens group having six lens elements, in order from an object side to an image side, comprising: 
the stop (S1);  
a first lens element (L1) with a positive refractive power (Table 1), having an object-side surface being convex near an optical axis and an image-side surface being concave near the optical axis, at least one of the object-side surface and the image-side surface of the first lens element being aspheric (Fig. 1, Tables 1 and 2); 
a second lens element (L2) with a negative refractive power (Table 1), having an object-side surface being convex near the optical axis and an image-side surface being concave near the optical axis, at least one of the object-side surface and the image-side surface of the second lens element being aspheric (Fig. 1, Tables 1 and 2); 
a third lens element (L3) with a refractive power (Table 1), at least one of an object-side surface and an image-side surface of the third lens element being aspheric (Fig. 1 and Tables 1 and 2);  
a fourth lens element (L4) with a negative refractive power (Table 1 and [0034]), having an object-side surface being convex near the optical axis and an image-side surface being concave near the optical axis, at least one of the object-side surface and the image-side surface of the fourth lens element being aspheric and provided with at least one inflection point (Fig. 1 and Tables 1-4);  
a fifth lens element (L5) with a positive refractive power (Table 1), having an object-side surface being convex near the optical axis and an image-side surface being convex near the optical axis, at least one of the object-side surface and the image-side surface of the fifth lens element being aspheric and provided with at least one inflection point (Fig. 1 and Tables 1-4); and 
A sixth lens element (L6) with a negative refractive power (Table 1), having an object-side surface being concave near the optical axis and an image-side surface being concave near the optical axis, at least one of the object-side surface and the image-side surface of the sixth lens element being aspheric and provided with at least one inflection point (Fig. 1 and Tables 1-3).

Regarding claim 2, Zhu discloses wherein a focal length of the first lens element is f1, a focal length of the second lens element is f2, and they satisfy the relation: 
-0.6 < f1/f2 < -0.3 (From Table 1 f1 = 4.18, F2 = -9.0 giving -0.46).

Regarding claim 4, Zhu discloses wherein a focal length of the third lens element is f3, a focal length of the fourth lens element is f4, and they satisfy the relation: 
-81 < f3/f4 < 3.1 (Table 1 where f3 = 91.6, f4 = -202 giving -0.45).

Regarding claim 7, Zhu wherein a focal length of the first lens element is f1, a focal length of the second lens element and 40the third lens element combined is f23, and they satisfy the relation: 
-0.70< f1/f23 < -0.30 (Table 1 where f1 = 4.18, f23 = -9.93 giving -0.42).

Regarding claim 9, Zhu discloses wherein a focal length of the second lens element and the third lens element combined is f23, a focal length of the fourth lens element and the fifth lens element combined is f45, and they 10satisfy the relation: 
-3.0 <f23/f45 < -1.0 (Table 1 where f23 = -9.93, f45 = 5.56 giving -1.8).

Regarding claim 13, Zhu discloses wherein a focal length of the first lens element, the second lens element and the third lens element combined is f123, a focal length of the fourth lens element and the fifth lens element combined is f45, and they satisfy the relation: 
1.0< f123/f45 < 2.5 (Table 1 where f123 = 6.06, f45 = 5.56 giving 1.1).

Regarding claim 15, Zhu discloses wherein a focal length of the first lens element is f1, a focal length of the second lens element, the third lens element and the fourth lens element combined is f234, and they satisfy the relation: 
-1.05 < f1/f234 < -0.45 (Table 1 where f1 = 4.18 and f234 = -9.28 giving -0.4504).

Regarding claim 17, Zhu discloses wherein a focal length of the first lens element and the second lens element combined is f12, a focal length of the third lens element, the fourth lens element and the fifth lens element combined is f345, and they satisfy the relation: 
1.00< f12/f345 < 2.15 (Table 1 where f12 = 6.42, f345 = 5.37 giving 1.20).

Regarding claim 20, Zhu discloses wherein a central thickness of the second lens element along the optical axis is CT2, a central thickness of the first lens element along the optical axis is CT1, and they satisfy the relation:
0.15 < CT2/CT1 < 0.45 (Table 1 where CT2 = 0.27, CT1 = 0.873 giving 0.31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8, 10-11, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu.

Regarding claim 3, Zhu does not disclose wherein a focal length of the second lens element is f2, a focal length of the third lens element is f3, and they satisfy the relation: 
-0.03 < f2/f3 < 0.43 (Table 1 where f2 = -9.0, f3 = 91.6 giving -0.1).
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the focal length of the second and/or third lens such that it satisfied the condition above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill would have sought to adjust the focal length of the second and/or third lenses in order to improve image aberration correction.

Regarding claim 8, Zhu does not disclose wherein a focal length of the second lens element and the third lens element combined is f23, a focal 5length of the fourth lens element is f4, and they satisfy the relation: 
0.1 < f23/f4 < 0.85.
However, Zhu teaches an f23/f4 ratio of 0.05 (Table 1). The total range of the claimed ratio is 0.70. The difference of 0.05 is just 6% of the total range. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the focal length of the fourth and/or the combined focal length of the second and third lens to satisfy the ratio above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image aberration correction. 

Regarding claim 10, Zhu does not disclose wherein a focal length of the fourth lens element and the fifth lens element combined is f45, a focal length of the sixth lens element is f6, and they satisfy the relation: 
-1.9 < f45/f6 < -0.85.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the focal length of the sixth and/or the combination of the fourth and fifth lenses such that it satisfied the condition above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill would have sought to adjust the focal length of the sixth and/or combination of the fourth and fifth lenses in order to improve image aberration correction.

Regarding claim 11, Zhu does not disclose wherein a focal length of the first lens element and the second lens element combined is f12, a focal length of the third lens element and the fourth lens element combined is f34, and they satisfy the relation: 
-0.65 < f12/f34 < -0.15.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the focal length of f12 and/or f34 lenses such that it satisfied the condition above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill would have sought to adjust the focal length of the f12 and/or f34 lenses in order to improve image aberration correction.

Regarding claim 21, Zhu does not disclose wherein a central thickness of the third lens element along the optical axis is CT3, the central thickness of the second lens element along the optical axis is CT2, and they satisfy the relation: 
0.60<CT3/CT2< 1.35.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the thickness of the second and/or third lens such that it satisfied the condition above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill would have sought to adjust the thickness of the second and/or third lens motivated by reducing the size of the system.

Regarding claim 24, Zhu does not disclose wherein an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, and they satisfy the relation: 30 < V4-V3< 42.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Abbe number of the third and/or fourth lenses such that it satisfied the condition above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill would have sought to adjust the Abbe number of the third and/or fourth lens motivated by improving image dispersion quality.
Further, please note that the Abbe number of a lens is a material property. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 146. 


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun.

Regarding claim 5, Sun does not disclose wherein a focal length of the fourth lens element is f4, a focal length of the fifth lens element is f5, and they satisfy the relation: 
-13.6 < f4/f5 < -3.3.
However, Sun teaches an f4/f5 ratio of -2.60 (Table 1) in the first embodiment or -3.04 in the second embodiment (Table 5). The total range of the claimed ratio is 13.3. The difference of 0.7 in the first embodiment or 0.29 in the second embodiment is just 5% and 2% of the total range. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the focal length of the fourth and/or fifth lens to satisfy the ratio above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image aberration correction.

Regarding claim 6, Sun does not disclose wherein a focal length of the fourth lens element is f4, a focal length of the fifth lens element is f5, and they satisfy the relation: 
-1.7 < f5/f6 < -0.75.
However, Sun teaches an f5/f6 ratio of -0.72 (Table 5) in the second embodiment. The total range of the claimed ratio is 0.95. The difference of 0.03 is just  3% of the total range. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the focal length of the sixth and/or fifth lens to satisfy the ratio above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image aberration correction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872